FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50504

               Plaintiff - Appellee,             D.C. No. 3:06-cr-01239-MLH

   v.
                                                 MEMORANDUM *
 THOMAS JACKSON ROGERS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Marilyn L. Huff, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Thomas Jackson Rogers appeals from the two concurrent 188-month

sentences imposed following his guilty-plea conviction for armed bank robbery, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
violation of 18 U.S.C. § 2113(a), (d), and being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Rogers contends that the district court erred by determining that he was a

career offender because his two prior felony convictions were related under

U.S.S.G. § 4A1.2(a)(2) (2005), and therefore should have been counted as a single

predicate offense. Even assuming that the “clear and convincing” evidence

standard applied, see United States v. Jordan, 256 F.3d 922, 927-28 (9th Cir.

2001), the record contained sufficient evidence that the offenses were unrelated

because they were committed on different dates, involved different victims, and

were prosecuted by different sovereigns in different proceedings. See

§ 4A1.2(a)(2) & cmt. n.3 (2005); see also United States v. Asberry, 394 F.3d 712,

719-20 (9th Cir. 2005); United States v. Chapnick, 963 F.2d 224, 226-29 (9th Cir.

1992), superseded on other grounds as stated in United States v. Gallegos-

Gonzalez, 3 F.3d 325, 327-28 (9th Cir. 1993).

       AFFIRMED.




EF/Research                               2                                     08-50504